Citation Nr: 0301053	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death, including as due to exposure to ionizing 
radiation.  

Entitlement to Dependents' Educational Assistance pursuant 
to the provisions of chapter 35, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty in the United States Navy from 
December 1945 to October 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  


REMAND

The record shows that the veteran served on board the USS 
John Blish (AGSc-10) during July and August 1946 and that 
the USS John Blish sailed from Bikini Atoll on August 20, 
1946.  The veteran's surviving spouse has submitted 
material concerning Operation Crossroads.  The record is 
unclear, however, as to whether or not the USS John Blish 
and its crew, including the veteran, participated in 
Operation Crossroads.  The regulations provide that 
participation in Operation Crossroads qualifies as a 
"radiation-risk activity."  

The regulations also provide that for a veteran who 
participated in a "radiation-risk activity" and who 
develops a "radiogenic disease," as set forth at 38 C.F.R. 
§ 3.311(b)(2)(i), certain evidentiary development will be 
undertaken.  In this case, the veteran died in February 
2001 due to metastatic carcinoma.  The file contains 
conflicting medical opinions as to whether the primary 
site of the veteran's cancer was his prostate or lung.  
However, cancer of either the prostate or the lung 
qualifies as a radiogenic disease.  

The July 2001 rating decision did not consider the 
appellant's claim that the veteran's cancer resulted from 
his exposure to ionizing radiation.  The March 2002 
statement of the case, however, did provide the appellant 
with the regulations pertaining to claims based on 
exposure to ionizing radiation.  However, the RO did not 
undertake any evidentiary development whatsoever in that 
regard and concluded simply that the medical evidence did 
not show that the veteran's fatal metastatic 
adenocarcinoma had its origin during or was related to 
active military service, to include exposure to ionizing 
radiation.  

In light of the evidence that is currently of record, the 
Board finds that additional development of the record must 
be undertaken concerning the appellant's claims.  
Initially, the RO should determine the details of the 
veteran's participation, if any, in Operation Crossroads.  
If it is established that the veteran did in fact 
participate in Operation Crossroads (and so was exposed to 
ionizing radiation), then the criteria of 38 C.F.R. 
§ 3.311(b)(2) will have been met, requiring referral of 
the claim for review by VA's Under Secretary of Benefits, 
pursuant to 38 C.F.R. § 3.311(c).  

Additionally, in light of VA's expanded duty to assist as 
set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)), the Board believes that a medical opinion 
should be obtained as to whether the veteran's fatal 
cancer was in any way related to service, including to his 
exposure to ionizing radiation, if it is determined that 
he was so exposed.  

Therefore, this case is REMANDED to the RO for the 
following additional actions:  

1.  The RO should contact the 
appropriate authority to determine the 
extent of the veteran's participation, 
if any, in Operation Crossroads.  

2.  If it is established that the 
veteran did participate in Operation 
Crossroads, the RO should undertake 
additional evidentiary development 
pursuant to 38 C.F.R. § 3.311(c).  

3.  Regardless of the results of any 
§ 3.311(c) development, the RO should 
then refer the case to an appropriate 
specialist for a medical opinion as to 
whether it is at least as likely as not 
that the cancer from which the veteran 
died resulted from a disease or injury 
that was incurred in service and, if it 
is determined that he participated in 
Operation Crossroads, whether it is at 
least as likely as not that the cancer 
resulted from his exposure to ionizing 
radiation in service, if necessary.  

4.  Upon completion of the requested 
development of the record, the RO 
should again consider the appellant's 
claims.  If action taken remains 
adverse to her, she and her accredited 
representative should be furnished with 
a supplemental statement of the case 
and should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
in order.  The appellant need take no action until 
otherwise notified, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose 
of this REMAND is to obtain clarifying information and to 
provide the appellant with due process.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




